DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12, 17-18 and 21-33 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
 










Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites: “wherein the volume of liquid”, however it is unclear if “liquid” is toward the liquid of claim 12, another or further liquid.

Claim 28 requires “the liquid is fully absorbed by the raw oats”, wherein the scope of the limitation is unclear.  The phrase, by definition, means the liquid is soaked up (i.e. absorbed) to the furthest extent (i.e. fully) by the raw oats.  It is unclear as to how much liquid oats are capable of absorbing, therefore the scope of the claim is unclear.
Further, claim 12, the base claim, is open to any amount of a liquid, if even one drop or multiple times the amount of the oats (e.g. wherein the amount of oats is also open). 


Therefore, a critical element is missing from the claim, including one that sets forth how any amount of water mixed with any amount of oats is fully absorbed by the raw oats.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, 17-18 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Matheny in view of the combination of Huang, Miller (2006/0099306) and NSW.
Matheny: Overnight, No-Cook Refrigerator Oatmeal; published online at least by May 31, 2012 at:  https://web.archive.org/web/20120531205101/https://www.theyummylife.com/Refrigerator_Oatmeal

Huang: Current status and future trends of high-pressure processing in food industry; Available online 20 July 2016; Food Control 72 (2017).

NSW: NSW Food Authority, Department of Primary Industries, Australia; published January of 2016; NSW/FA/F1254/1601. 


Independent claim 12
Matheny teaches methods of making a raw packaged cold oatmeal mixture, comprising:
a) placing a plurality of raw oats and a liquid in a container (see Step 2); and 
b) sealing the container (see Steps 3-5).

HPP Processing
Matheny does not discuss subjecting the container to a HPP process, as claimed, however, one of skill in the art would be motivated to turn to HPP processing to extend a shelf life of a raw food.
Huang also teaches methods of making raw foods, and further provides that HPP provides the benefit of maintaining the organoleptic characteristics and nutritional value of raw foods (section 3.2) and extends shelf life (sections 2.3 and 2.4).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making raw food, as the modified teaching above, to include a step of HPP, as claimed, because Huang teaches that HPP processing of raw food provides the benefit of maintaining the organoleptic characteristics and nutritional value of raw foods and extends shelf life; and one of skill in the art would be motivated to turn to HPP processing to extend a shelf life of a raw food.

The modified teaching, in Huang, discussed that HPP processing requires flexible packaging (section 3.0), however, the modified teaching does not discuss the specific HPP packaging material.
Miller also teaches HPP of foods and further provides the use of specialized packaging that provides the benefit of the packaged product not been penetrated by HPP material (ab. and para. 0003).



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making/packaging foods for HPP processing, as the modified teaching above, to include the use of HPP packaging material, as required for such a process, because Miller illustrates that specialized packaging material for HPP processing provides the benefit of the packaged product not been penetrated by HPP material; and further illustrates that the art finds the use of such packaging materials to be suitable for similar intended uses, including methods of making/packaging foods for HPP processing (see MPEP 2144.07).

HPP process parameters
Pressure: The modified teaching, in Miller, provides HPP process pressures of 30,000 to 130,000 psi (0003), which encompasses a HPP process pressure of 82,000 - 92,000 psi, as claimed.

Temperature: The modified teaching does not discuss the claimed processing temperatures or claimed times.
NSW also teaches methods of HPP food, and further provides that the process temperatures vary from below zero to above 100 °C, which encompasses the claim of 30 to 50                         
                            °
                        
                    F.




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food by using a step of HPP, as the modified teaching above, to include the claimed HHP temperature of 30 to 50                         
                            °
                        
                    F, because NSW illustrates that the art finds suitable for similar intended uses, including methods of making food by using a step of HPP (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Time: The modified teaching in NSW, provides HPP process times of 
from milliseconds to over 20 minutes (see short article), which encompasses the claim of to completion within 60 minutes or less.

In summary, applicant claims a formula (i.e. a fixed method of doing something) for making a nutritional composition that use or eliminate common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 


In other words, the act of making food or food recipes that are palatable, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 17, the modified teaching in NSW, provides HPP process times of 
from milliseconds to over 20 minutes, as discussed above, which encompasses the claim of to completion within 15 minutes or less.


As for claim 18, the modified teaching:
in Miller, provides HPP process pressures of 30,000 to 130,000 psi, as discussed above, which encompasses a HPP process pressure of 87,000 psi, as claimed; and 
in NSW, provides HPP process times of from milliseconds to over 20 minutes, as discussed above, which encompasses the claim of to completion within 5 to 15 minutes.

As for claim 21, the modified teaching, in NSW, provides an HPP process temperature from below zero to above 100 °C, as discussed above, which encompasses the claim of a maximum temperature of 45 °F or less during the HPP process.  

As for claim 22, the modified teaching, in NSW, provides both HPP process temperatures and times of: from below zero to above 100 °C and from milliseconds to over 20 minutes, as discussed above, which encompasses the claim of a temperature of 35 - 45 °F for a time of 5 - 10 minutes.  

As for claim 23, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including a shelf life of at least 40 days when maintained at a temperature of 40°F, the shelf life being measured from the date that the HPP process is completed.  


As for claim 24, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including wherein the oatmeal mixture has an increased viscosity and/or density compared to a control sample comprising the same components and concentrations as the oatmeal mixture, which has not been subjected to the HPP process.  

As for claim 25, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including wherein the oatmeal mixture has density that is 10-20% higher compared to an otherwise identical oatmeal mixture which has not been subjected to the HPP process.  

As for claim 26, since the modified teaching provides a similar oatmeal mixture composition, made by a similar process, it would be reasonable to expect that the composition made would have similar properties, including wherein the oatmeal mixture has density of at least 1.3 g/mL.

As for claim 27, with regard to the prior art, the term/phrase "liquid" encompasses the liquid of claim 12.  Matheny does not limit the amount of milk, therefore the volume of liquid encompasses that the volume of liquid is sufficient to fully hydrate the raw oats. 

As for claim 28, Matheny does not limit the amount of milk, therefore the volume of liquid encompasses an amount that is fully absorbed by the raw oats upon completion of the process.  Further, Matheny provides that the liquid is absorbed (see Step 5), therefore it would have been obvious that such a feature of the method of making the oats would be desirable.

As for claim 29, Matheny does not limit the amount of milk, therefore the volume of liquid provided encompasses a volume of liquid that is sufficient to produce an oatmeal mixture having a density of at least 1.3 g/mL upon completion of the HPP process.  

As for claim 30, Matheny does not limit the amount of milk, therefore the volume of liquid provided encompasses a volume of liquid is sufficient to produce an oatmeal mixture having a density of 1.0 to 2.0 g/mL upon completion of the HPP process.  

As for claim 31, Matheny discusses mixing the oatmeal mixture and further illustrates it has a uniform (i.e. consistent) consistency (i.e. form) (see the short article).  




As for claims 32-33: 
The modified teaching, in Miller, provides HPP process pressures of 30,000 to 130,000 psi (0003), which encompasses a HPP process pressure of 87,000 PSI, as in claims 32-332.
The modified teaching, in NSW, provides HPP process temperatures vary from below zero to above 100 °C, which encompasses the claim of 40                         
                            °
                        
                    F, as in claims 32-33.
The modified teaching in NSW, provides HPP process times of 
from milliseconds to over 20 minutes (see short article), which encompasses the claim of being completed within 10 minutes, as in claim 33.

Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Raghubeer teaches that HPP processing of foods products with juice (which is encompassed by the claims) have increased shelf life of greater than 4 months (see pg. 9, Key factors for adoption of HPP in food and beverage; item 4).
See Raghubeer: High Pressure Processing of Food and Beverage; AVURE Technologies; published Sept. 2015. 


Response to Arguments
 	It is asserted, that the combination of Matheny, Huang, Miller, and NSW would clearly change the basic principle of operation of the primary reference (i.e., Matheny). 

	In contrast, the present claims are directed to methods that: (1) require complex equipment (i.e., HPP processing equipment), and are performed (2) quickly (e.g., within 60 minutes or less), (3) under extreme pressure (at least 82,000 PSI), and (4) warm conditions (e.g., 30-50 °F or the narrower temperature ranges recited by the dependent claims). The proposed obviousness rejections therefore assumes that a person of ordinary skill in the art ("POSITA") would select Matheny's method as a starting point and then proceed to modify this method by choosing the opposite of every parameter taught by Matheny. As a result, it is clear that the proposed combinations change the basic principle operation of Matheny's method. For at least this reason, the asserted ground of rejection is improper and should be withdrawn. 
	In response, a teaching away has not been established. Matheny’s disclosure merely provides an alternative method of making cold oats. This does not constitute a teaching away from any other alternatives, including those applied, because such In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Further, when the totality of the prior art must be considered, new inventions may be taken into account in determining obviousness. See In re United States v. Adams, 383 U.S. 39, 52, 148 USPQ 479, 484 (1966).

It is asserted, that the proposed combination of references is also improper if it would render the primary reference unsuitable for its intended purpose. As summarized by the Federal Circuit, "[i]f the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984). Matheny describes a traditional method for making "overnight oats." This form of oatmeal is appealing specifically because it is simple. Little active effort is required and the process can be carried out at home with no specialized equipment, by anyone. The asserted combination presumes that a POSITA would modify every parameter of Matheny's method, arriving at a new method that is clearly contrary to the underlying purpose of Matheny's original method. Indeed, the resulting method requires specialized equipment and processing parameters and shares no resemblance with the simple method described in Matheny. Accordingly, it is unreasonable to conclude that a POSITA would have modified Matheny as suggested in the Office Action. 
In response, Matheny proses a method of making/using a ready-to-eat raw food product; Huang also teaches methods of making raw food products by using a step of HPP, and NSW teaches the packaging of HPP foods.  These references have similar 

It is asserted, that separately, the present response adds new claims 27-33, which each support additional grounds for nonobviousness over the asserted prior art. 
In response, please see the modified rejection above that was necessitated by said amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793